DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	In the response dated 10/3/22, Applicants elected nuclear heterogeneous ribonucleoprotein A1 and traversed on the grounds of there being no undue search burden. If the elected species is found allowable, the Examiner will consider other species. However, in the interest of compact prosecution, it is noted that, as discussed in the enablement rejection below, the guidance and working examples are limited to only a small number of species recited in the claims (see Example 3 regarding farnesyl pyrophosphate and Ankyrin-3).

B.	Claims 1, 2, 5-7, 10-12, 15-17, 19, 21-25, 27 and 58-66 are pending and are the subject of this Office Action.

C.	The references cited in the Office Action are available online. However, if Applicants are unable to obtain copies, they may contact the Examiner.



2. Drawings
	While not currently objected to, it is noted that various Drawings are illegible (e.g. Fig 4C, 6C, 7C and 9D). However, this may be due to a scanning issue. However, it is noted that new Drawings may be required upon allowance. It is noted that the above are only examples and that other or additional legible drawings may be required.



3. Specification
A.	The use of the terms InvitrogenTM and GibcoTM (e.g. paragraph [0168]), which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

B.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

C.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.




4. Claim Objections
A.	Regarding claims 1, 5, 11, 15 and 58-66, it is not believed that the names of the compounds/drugs should be capitalized (e.g. Farnesyl). 

B.	Claims 1, 6, 11, 16, 21 and 24 are objected to since it is unclear if these claims, which recite “70% sequence identity”, refer to 70% identity to the full-length protein, or to any fragment thereof.
	
C.	In claim 11, a space is needed between “(ii)” and (a).




5. Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-7, 10-12, 15-17, 19, 21-25, 27 and 58-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims are directed to a method of ultimately treating cervical cancer based on detection of nuclear heterogeneous ribonucleoprotein A1 (and other proteins).
As written, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.
In January 2019, the USTPO issued revised guidance on patent subject matter eligibility (79 FR 74618).  Similar to the previous December 2014 guidance, the new guidelines require a 2-part analysis for determination of subject matter eligibility under 35 U.S.C. 101.  S
Step 1 asks if the claim(s) is to a process, machine, manufacture, or composition of matter. In the instant case, the claims are directed to a process.
Step 2(a) asks if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception).  The revised patent subject matter eligibility guidance issued in January 2019 sets forth a two-part inquiry to determine if a claim(s) is directed to a judicial exception.  The first part asks if the claim(s) recite an abstract idea, law of nature, or natural phenomenon.  In the instant case, the claims recite an abstract idea, namely a mental process which can be performed in one’s mind (identifying a subject based on an observed level of nuclear heterogeneous ribonucleoprotein A1 expression). Furthermore, the claims can also be interpreted as reciting a law of nature, specifically the relationship between nuclear heterogeneous ribonucleoprotein A1 expression and cervical cancer.
If the claims are determined to recite a judicial exception, then the second part of the January 2019 guidance asks if there is any element(s) recited in the claims beyond the judicial exception which integrates the exception into a practical application.  In the instant case, the judicial exceptions discussed above are not integrated into a practical application because the claims merely read on methods of obtaining a sample from a patient, determining the nuclear heterogeneous ribonucleoprotein A1 level in said sample and then making a judgement/treating based on the measured level.  As discussed above, the step of determining a level of a protein is merely a mental exercise performed in the human mind.  Furthermore, once the measuring/identification steps are completed, the claims do not require any further actions other than a general treatment. Given this interpretation, the claims do not recite any limitation or element which integrates the recited judicial exceptions into any type of practical application.
If the analysis in Step 2(a) indicates that the claim(s) is directed to a judicially recognized exception, then one must proceed to the analysis of Step 2(b), which asks if the claim recites additional elements which amount to significantly more than the judicial exception.  In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Specifically, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as detecting a protein is merely routine data-gathering steps used to test for the correlation between a marker and a condition.  This, along with general treatments, are routine and well-known to one of ordinary skill in the art, as evidenced by Peralta-Zaragoza et al, which teaches a review of targeted treatments for cervical cancer.
It is also noted that there are no recited steps or guidance as to what one should do if the subject does not exhibit an elevated nuclear heterogeneous ribonucleoprotein A1 level.  In this interpretation of the claims, the claims only recite a natural correlation/law of nature, with no instructions on how to apply or use the law of nature.
Therefore, the claims recite method steps in a very general matter, wherein the steps are routine and conventional, and do not specify any additional elements or steps that amount to significantly more than the judicial exception of a naturally occurring phenomenon/law of nature.

	
	


6. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1, 2, 5-7, 10-12, 15-17, 19, 21-25, 27 and 58-66 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of identifying nuclear heterogeneous ribonucleoprotein A1 in cervical cancer, does not reasonably provide enablement for diagnosing cervical cancer by detecting a fragment of nuclear heterogeneous ribonucleoprotein A1, a protein at least 70% identical to SEQ ID NO:7, or a fragment thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. No rejection is currently being made over identifying cancer based on full-length nuclear heterogeneous ribonucleoprotein A1 in view of the below rejections over the prior art. However, if Applicants are able to overcome these rejections, then this rejection may be extended to include full-length nuclear heterogeneous ribonucleoprotein A1.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming a method of diagnosing cervical cancer by detecting a fragment of nuclear heterogeneous ribonucleoprotein A1 (e.g. SEQ ID NO:7), proteins which are at least 70% identical to nuclear heterogeneous ribonucleoprotein A1 and fragments of these proteins. All the above proteins would have one or more amino acid substitutions, deletions, insertions and/or additions to the proteins of SEQ ID NO:1-20 (SEQ ID NO:7 representing nuclear heterogeneous ribonucleoprotein A1). However, Applicants provide no guidance or working examples of nuclear heterogeneous ribonucleoprotein A1 proteins which are at least 70% to SEQ ID NO:1. Even if the protein was not intended to be a nuclear heterogeneous ribonucleoprotein A1, there is no indication that any protein other than nuclear heterogeneous ribonucleoprotein A1 would be indicative of diagnosing CC. In addition, as discussed in Section 4, above, it is also unclear if claim 1 and others which recite “70% sequence identity” refer to 70% identity to the full-length protein, or to any fragment thereof. With regard to the fragment, there is no guidance or working examples of any such fragments being indicative of (or present in) CC patients. The fragment could, in theory, be as small as a single amino acid. Therefore, the finding of an elevated fragment does not mean that the fragments are from nuclear heterogeneous ribonucleoprotein A1.
As discussed above, even though full-length nuclear heterogeneous ribonucleoprotein A1, itself, is not currently being questioned as being used to potentially identify cervical cancer, it is not clear how simply identifying increased level in a patient would conclude that patient would have CC as opposed to another cancer or condition. In other words, it does not appear that it is possible to conclude that a patient has CC simply by observing an increase in nuclear heterogeneous ribonucleoprotein A1, as other conditions cannot be ruled out (i.e. nuclear heterogeneous ribonucleoprotein A1 may be elevated in conditions other than CC).
While Applicants do provide guidance that an increase in nuclear heterogeneous ribonucleoprotein A1 occurs in one or more cell lines, it does not appear to be predictable to one of ordinary skill in the art how, at most, simply knowing nuclear heterogeneous ribonucleoprotein A1is elevated would allow the practitioner to conclude that a patient has CC.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	
In the interest of compact prosecution, the following comments are made, but are not part of the rejection with regard to full-length nuclear heterogeneous ribonucleoprotein A1 - Example 1 provides discussion regarding expression of various proteins in different cell lines. Some proteins appear to be expressed in these cell lines, but not in control (Table 3). Nuclear heterogeneous ribonucleoprotein A1 appears to be one of these proteins. Example 2 discusses implanting either HeLa or SiHa cells into mice and identifying secreted protein by Western blot. However, these cell lines were already known to secrete the known proteins. Regardless, Example 2 only discloses farnesyl pyrophosphate synthase and ankyrin-3 and only in regard to overexpression (paragraph [0176]). Table 3 lists nuclear heterogeneous ribonucleoprotein A1 as being present in the three CC cell lines; however, it does not appear to be one of the 6 secreted proteins which are overexpressed and there is no further discussion of this protein in the Examples.
	Therefore, it appears that Example 3, which discusses detection of pre-cancerous cervical lesions in the serum of patients, would be the most pertinent Example. However, again, there is no discussion of nuclear heterogeneous ribonucleoprotein A1. Even if nuclear heterogeneous ribonucleoprotein A1 was overexpressed, the claims do not require any threshold value to be indicative of CC, as it appears that even controls would express this protein at some level.




7. Claim Rejections - 35 USC § 112(a) – written description
	Claims 1, 2, 5-7, 10-12, 15-17, 19, 21-25, 27 and 58-66 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The issues in this rejection overlap the scope of enablement, above. The claims do not provide adequate written description for diagnosing cervical cancer based on fragments of nuclear heterogeneous ribonucleoprotein A1, proteins 70% identical to nuclear heterogeneous ribonucleoprotein A1, nor fragments thereof. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. The genus of proteins having at least 70% identity to nuclear heterogeneous ribonucleoprotein A1 (e.g. of SEQ ID NO:7), or to any type of fragment thereof, is large and only providing description that nuclear heterogeneous ribonucleoprotein A1, alone, is expressed in a few cell lines, alone, is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.




8. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Part (b) is confusing since it recites “diagnosing…thereby diagnosing, predicting and/or monitoring”. While it is not incorrect to state “diagnosing…thereby diagnosing” (as this is simply referring back to the preamble, it is unclear how diagnosing can “predict and/or monitor” cervical cancer.




9. Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 5-7, 11, 12, 15-17, 19, 21-25 and 58, 61 and 64 are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. 
	Kim teaches the detection/association of nuclear heterogeneous ribonucleoprotein A1 for the identification of cervical cancer (entire document). Tissue samples are used, meeting the limitation of claim 5 (Abstract) and identification is made by immunoblotting (Abstract), meeting the limitations of claim 7.
Regarding claim 6, Kim does not state that the protein is SEQ ID NO:7. However, given that they are both from human, absent evidence to the contrary, it is expected that these proteins are of the same sequence, or share at least 70% identity. Since the Office does not have the facilities for examining and comparing Applicants' protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the protein in the claimed methods).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
The artisan would have immediate envisioned administering a treatment to the subject since treating a disease is a major goal of medicine. Regardless, it would have at least been obvious to treat a subject identified as having cervical cancer. The claims do not recite a specific treatment. However, Peralta-Zaragoza et al. does provide a general teaching of methods for treating cervical cancer. Peralta-Zaragoza is not being used as part of the 103, rather to show the state of the art at the time of the invention. It is noted that no treatment is required in claims 11, 12 and 15-17.




10. Claim Rejections - 35 USC § 103
A.	Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Peralta-Zaragoza et al. The claim is drawn to a list of specific treatments, which Kim does not teach. However, Peralta-Zaragoza et al. does (see entire document (e.g. “Immunomodulatory agents”) 


B.	Claims 59, 62 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Peralta-Zaragoza et al. and further in view of Checa-Rojas et al. The teachings of both Kim and Peralta-Zaragoza are seen above. Neither teaches a link between glutathione S-transferase mu 3. However, Checa-Rojas does show an upregulation (Abstract). It would have been obvious at the time of the instant invention to have used both markers for the detection/determination of cervical cancer.


C.	Claims 60, 63 and 66 are NOT rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Peralta-Zaragoza et al., further in view of Checa-Rojas et al., further in view of Raza et al., further in view of Kweh et al. and further in view of JW Kim et al. (1998). The teachings of Kim, Peralta-Zaragoza and Checa-Rojas are seen above. None teaches a link between neurofibromin and glyceraldehyde-3-phosphate dehydrogenase and cervical cancer. However, Kweh (Figure 1) and JW Kim (Abstract), respectively, do show upregulation. Raza teaches a link between “eukaryotic initiation factor 4A-1” (EIF) and cancer. It would have been obvious at the time of the instant invention to have used the remaining markers for the detection/determination of cervical cancer. The only issue arises with Raza. Though the claims do not require any level of expression of EIF, any detection of EIF would meet the claims. However, the Examiner is unable to provide clear motivation as to why this protein should be singled out. Regardless, an issue arises due to the concern that, even though not all limitations are met, it is unclear how these claims would be allowable over the prior art since an identification of the remaining markers were all obvious and would have provided a diagnosis of cervical cancer. It is not sure what adding or not adding EIF would accomplish. Despite this, any method utilizing any or all of these markers without attempting to detect EIF 4A-1 would not be obvious over the claims, which requires detecting all 5 markers.
11. Non-statutory Double Patenting
Currently, the instant claims are not being rejected over claims 1-7 of either U.S. Patent No. 11,160,845 (17/199,127). or U.S. Patent No. 11,160,844 (17/069,744). Both the instant claims and patent claims recite farnesyl pyrophosphate synthase and Ankyrin-3 in essentially identical methods. However, neither patent requires nuclear heterogeneous ribonucleoprotein A1.




12. Conclusion
	No claim is allowable.

	






Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647